—Order, Supreme Court, New York County (Salvador Collazo, J.), entered on or about August 17, 1994, which, inter alia, denied plaintiffs motion to file a late notice of claim, unanimously affirmed, without costs.
Plaintiffs notice of claim, which defendant properly rejected on July 21, 1993 as filed more than 90 days after the alleged accident, failed to provide a detailed description of the defect which allegedly caused her injuries or the specific address of the accident scene, and therefore failed to give defendant sufficient knowledge of the events underlying the claim (see, General Municipal Law § 50-e [2]; Caselli v City of New York, 105 AD2d 251, 253). Moreover, plaintiff failed to offer a valid excuse for not timely filing the notice of claim or for delaying almost a year after the initial rejection in making this application for leave to file a late notice of claim (see, General Municipal Law *251§ 50-e [5]; Matter of Montanez v City of New York, 156 AD2d 185). Concur—Rosenberger, J. P., Eller in, Rubin, Asch and Nardelli, JJ.